Citation Nr: 0610292	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  02-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee injury. 
 
Entitlement to an effective date earlier than June 24, 1999, 
other than on the basis of clear and unmistakable error, for 
a grant of service connection for residuals of a right knee 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to March 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for residuals of a right knee injury with history 
of traumatic arthritis and assigned a 10 percent evaluation, 
effective June 24, 1999.

When the case was last before the Board in October 2003, it 
was remanded for additional development.

It is unclear to the Board whether the veteran is alleging 
that there was clear and unmistakable error (CUE) in a prior 
rating decision.  If the veteran believes that there was CUE 
in a prior rating decision, he should specifically allege 
such and thereafter the RO should respond appropriately.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by limitation of motion; extension is not limited 
to more than 5 degrees and flexion is not limited to less 
than 60 degrees; neither locking, instability nor subluxation 
of the knee is present.

2.  Service connection for right knee disability was denied 
by the RO in an unappealed rating decision of August 1967.

3.  The veteran's reopened claim was received on June 24, 
1999; the claim was reopened on the basis of new and material 
evidence, other than service department records.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the residuals of a right knee injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2005).

2.  Entitlement to an earlier effective date for the grant of 
service connection for residuals of a right knee injury is 
not established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.150, 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that through the May 2002 statement of 
the case, supplemental statements of the case, a May 2005 
letter from the RO, and letters dated in January 2004 and 
March 2004 from the Appeals Management Center, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required of him 
to enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  He was given ample opportunity 
to respond and submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claims in July 2005 and October 
2005.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.

Higher Initial Rating

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

The report of a February 2001 VA examination notes that 
passive range of motion of the right knee was normal; 
however, weight bearing range of motion was limited to half 
of a full knee bend.  The limiting factors were noted to be 
stiffness and pain.  Atrophy of the thigh muscle was noted.  

A December 2001 VA urgent care note states that the right 
knee had mild swelling.

A February 2004 VA exam report notes the veteran's complaints 
of right knee pain that worsens with repetitive use.  The 
veteran uses a right knee sleeve which has helped improve his 
knee function with regard to pain and swelling.  He also 
takes non-steroidal anti-inflammatory medication.  The 
veteran's daily activities are affected in the sense that 
repetitive motions cause additional pain and swelling in the 
knee.  He is unable to run or do any heavy lifting.  Physical 
exam revealed no effusion or instability.  The examiner noted 
that the knee showed good stability in the anterior, 
posterior, and medial lateral planes.  Range of motion was 
from zero degrees to 130 degrees, without pain.  Range of 
motion testing against resistance revealed pain at the joint 
line.  There was capsular tenderness to direct palpation both 
medially and laterally.  There was mild patellofemoral 
crepitus throughout range of motion.  During flare-ups of 
right knee pain, additional limitation in the form of 
swelling with repetitive use prevents him from being on his 
feet.  X-ray studies showed mild degenerative changes 
consistent with arthritis and mild osteoporosis.  

According to the report of a June 2005 VA exam, the veteran 
stated that his knee gets hot, has locked up, and can give 
way.  The veteran reported having flare-ups after activity, 
which last about one day.  The veteran uses a knee brace.  He 
complained of knee pain when squatting and kneeling.  
Physical exam revealed extension to zero degrees and flexion 
to 115 degrees.  Pain began at 115 degrees of flexion.  At 
130 degrees of flexion, the veteran had to stop because of 
pain.  Following repetitive use, there was no change in range 
of motion of the knee.  The examiner stated that it was not 
possible, without resorting to speculation, to describe 
further limitation during flare-ups.  The examiner stated 
that there was no objective evidence of painful motion, 
edema, effusion, instability, redness, heat, abnormal 
movement, or guarding of movement.  There was weakness of the 
extensor and flexor muscles of the knee, graded as 4/5.  
There was tenderness over the patella.  The veteran had a 
normal gait and no ankylosis of the knee.  There were no 
constitutional symptoms of inflammatory arthritis.  The 
diagnosis was degenerative joint disease of the right knee.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).


The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

The currently assigned evaluation of 10 percent for right 
knee disability is assigned on the basis of arthritis with 
pain on motion.  

A review of the medical evidence of records shows that the 
veteran has displayed full extension of the right knee on all 
range of motion tests.  The more recent examiners have 
generally noted no atrophy, no effusion, no lack of 
coordination, and no evidence of weakness or fatigability 
such as would indicate additional functional impairment of 
either knee.  In addition, none of the medical evidence 
identifies pain resulting in additional limitation of 
extension of the right knee.  Therefore, it is clear that the 
right knee disability does not warrant a higher rating under 
Diagnostic Code 5261.

The medical evidence consistently shows that the veteran has 
nearly full flexion of the right knee; in fact, at the 
February 2004 VA exam he was able to flex his knee to 130 
degrees.  At the May 2005 VA exam, flexion was to 115 
degrees.  As noted above, there is no evidence of increased 
functional impairment due to incoordination or weakness.  
Although he has some pain and swelling and the functional 
impairment on repeated or prolonged use is probably greater 
than that demonstrated at the VA examinations, it is clear 
that when all pertinent disability factors are considered, 
any limitation of flexion of the right knee does not more 
nearly approximate limitation to 45 degrees than limitation 
to 60 degrees.  Therefore, a higher rating is not warranted 
for the right knee under Diagnostic Code 5260.  

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage 
and does not experience locking of the knee.  

All of the medical evidence shows that the veteran has no 
instability or subluxation of the right knee.  Therefore, the 
right knee disability does not warrant a compensable 
evaluation under Diagnostic Code 5257.

The Board has considered whether there is any other basis for 
assigning a higher evaluation for the right knee disability 
but has found none.  Moreover, the Board has considered the 
benefit-of-the-doubt doctrine but finds that there is no 
approximate balance of positive and negative evidence such as 
to warrant its application.  The medical evidence 
preponderates against the veteran's claim of entitlement to a 
rating in excess of 10 percent for right knee disability.  

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the right knee disability and that the manifestations of 
this disability are not in excess of those contemplated by 
the assigned evaluations.  In the Board's opinion, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, referral 
of this claim for extra-schedular consideration is not in 
order.

Earlier Effective Date

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, if the claim was reopened on the 
basis of new and material evidence other than service 
department records.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Where evidence requested in connection with a claim to reopen 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation shall not commence earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  

The record shows that the veteran's initial claim of 
entitlement to service connection for right knee disability 
was denied by the RO in an August 1967 rating decision.  The 
record does not reflect that the veteran filed a timely 
appeal of the decision.  Accordingly, the August 1967 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The veteran filed a claim to reopen his claim for service 
connection for right knee disability in December 1994.  In 
response, the RO issued a letter in March 1995 indicating 
that service connection for this disability was denied in an 
August 1967 rating decision and that the veteran must submit 
new and material evidence in order to reopen the claim.  The 
veteran did not respond to this request within one year.  
Consequently, this claim is considered abandoned.

Thereafter, the veteran did not submit a claim to reopen his 
previously disallowed claim of entitlement to service 
connection for right knee disability until June 24, 1999.  By 
rating action in March 2001, the RO granted reopening of the 
claim on the basis of new and material evidence other than 
service department records.  The RO then granted service 
connection for right knee disability and assigned an 
effective date of June 24, 1999.  Since June 24, 1999, is the 
date of receipt of the reopened claim and the claim was 
reopened on the basis of new and material evidence other than 
service department records, June 24, 1999, is the proper 
effective date for the grant of service connection.

The Board has also considered the benefit-of-the-doubt 
doctrine with respect to this claim but has determined that 
it is not applicable to this claim because the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right knee injury is denied. 
 
Entitlement to an effective date earlier than June 24, 1999, 
other than on the basis of clear and unmistakable error, for 
a grant of service connection for residuals of a right knee 
injury is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


